Exhibit 12.1 Farmers Capital Bank Corporation Computation of Ratio of Earnings to Combined Fixed Charges and Preferred Stock Dividends (Unaudited) Twelve months ended December 31, (Dollars in thousands) Earnings 1. Pretax income - continuing operations ) 2. Fixed charges (includes interest on deposits) 3. Preferred dividends (at 1- effective tax rate) 0 0 4. Total earnings including interest on deposits ) 5. Interest on deposits ) 6. Total earnings excluding interest on deposits ) Fixed Charges 7. Interest expense 8. Preferred dividends (at 1- effective tax rate) 0 0 9. Interest estimate - rental expense Total fixed charges including interest on deposits Interest on deposits ) Total fixed charges excluding interest on deposits Ratio of Earnings to Fixed Charges and Preferred Stock Dividends: Excluding Interest on Deposits (line 6 divided by line 12) ) 1 Including Interest on Deposits (line 4 divided by line 10) ) 1 1 The dollar amount of the deficiency is $55.4 million.
